Title: From George Washington to the United States House of Representatives, 13 December 1790
From: Washington, George
To: United States House of Representatives



Gentlemen,
[Philadelphia, 13 December 1790]

The sentiments expressed in your address are intitled to my particular acknowledgment. Having no object but the good of our Country, this testimony of approbation and confidence from it’s immediate Representatives, must be among my best rewards, as the support of your enlightened patriotism has been among my greatest encouragements. Being persuaded that you will continue to be actuated by the same auspicious principle, I look

forward to the happiest consequences from your deliberations during the present Session.

George Washington

